Case 1:18-cv-11780-DJC Document 52-1 Filed 12/29/20 Page 1 of 4




             EXHIBIT A
          Case 1:18-cv-11780-DJC Document 52-1 Filed 12/29/20 Page 2 of 4


                                                                            20
 1   A.     That was for receiving stolen property.
 2   Q.     What approximate period or year was that?
 3   A.     That's a good question.               I think I was about 18,
 4          19.
 5   Q.     Okay.
 6   A.     I was young.
 7   Q.     Nice views, but that's about it?
 8   A.     Plymouth House of Corrections, same thing,
 9          driving -- mostly -- after that, mostly all
10          driving offenses.          Driving without a license;
11          refusing to stop.
12                And this all           I just want to add one thing            11


13          to this.      I know         I'm not going to add anything
14          really much.
15   Q.     Go ahead.
16   A.     Where I came from,         the area it was, you don't get
17          arrested.      You get beat up.
18                I've taken more beatings from police officers
19          my whole life.        Basically it's what brou g ht me
                                                                                 I

20          to -- every time I see or hear a siren, I get
21          paranoid.      I really do because I can't -- I'm too
22          old to take a beating now.                This is what happens;      '
23          so I guess it's -- I've been to therapy and
24          everything else for this, you know.



                               Dunn Reportina Services, Inc.
                                     617-422-0005
          Case 1:18-cv-11780-DJC Document 52-1 Filed 12/29/20 Page 3 of 4


                                                                                  41
 1   Q.     Okay.     Regardless of your knowledge --
 2   A.     Okay, okay.
 3   Q.     -- did you subsequently learn from whatever
 4          source that on February 14th it was uninsured,
 5          the motor --
 6   A.     Yes,    I did.
 7   Q.     Okay.     So tell me in your own words what happened
 8          in Holbrook that precipitated the following
 9          events.
10   A.     I stopped at the light.               Obviously there was a --
11          there was an officer unmarked vehicle backed in
12          next to my right as I went through the light.                     I
13          guess I went by him.
14                 Next thing I know,         the lights are on, and he
15          went to pull me over, and I didn't stop.
16   Q.     Why didn't you not stop?
17   A.     Because this ending is why I didn't stop.                  This
18          is what happens to me every time I do.                 So I --
19   Q.     Okay.     Hold that thought for one second.
20   A.     Okay.                                                                      1,


21                     (Pause in the proceedings.)
                                                                                        I
22   BY MR. LOUISON:
23   Q.     When you say "this ending," you're saying what?
                                                                                       I
24   A.     The damage that was done at the end of my arrest.



                               Dunn Reportin5 Services, Inc.
                                     617-422-0005
          Case 1:18-cv-11780-DJC Document 52-1 Filed 12/29/20 Page 4 of 4


                                                                            42
 1   Q.     Okay.
 2   A.     Is what happens quite frequently.
 3   Q.     Okay.     So you knew that a marked motor vehicle
 4          was trying to pull you over?
 5   A.     Yes.
 6   Q.     Okay.     You saw blue lights?
 7   A.     Yes.
 8   Q.     You chose to not stop?
 9   A.     That is correct.
10   Q.     Okay.     What happened next?
11   A.     I was heading towards my sister's, the closest
12          place I could think of,              just trying to get away
13          from him, which I did for a minute.
14                 And as I was taking a right going up the hill
15          to my sister's house, they hadn't salted that end
16          of the street; so I slid into a snowbank that was
17          there.
18                 I mean, at the time, on Valentine's Day, we
19          had just had two back-to-back snowstorms; so
20          pretty much all the snow was fresh except for
21          the       the one we had four days before that; so
22          all that was plowed up against the side.
23                 So I hit that and just -- right before a
24          wall -- a retainer wall that's in front of this



                                Dunn Reporting Services, Inc.
                                      617-422-0005
